[Cite as In re T/R/E/M Children, 2019-Ohio-1427.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: T/R/E/M Children                       :           APPEAL NO. C-180703
                                                          TRIAL NO. F13-1187z
                                              :

                                              :             O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 17, 2019


Roger W. Kirk, for Appellant Mother,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Patsy Bradbury,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job
and Family Services,

Raymond T. Faller, Hamilton County Public Defender, and Marianne Jones Ford,
Assistant Public Defender, Guardian ad Litem for minor children.
                      OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON, Presiding Judge.
       {¶1}    In this parental termination case, guardians ad litem appointed for

both Mother and her children took the position below that her parental rights should

be terminated.     Those conclusions comport with the evidence contained in the

record, which chronicles a multitude of problems that ultimately led to the

termination decision. While the circumstances are certainly unfortunate, we fully

believe that the best interests of the children will be served by placing them in the

custody of the Hamilton County Department of Job and Family Services (“HCJFS”),

and we accordingly affirm the trial court’s decision.

                                            I.

       {¶2}    This case involves a mother and her eight young children. Both fathers

are effectively out of the picture—neither showed any interest in reunification

services and both failed to visit their children in over a year.

       {¶3}    HCJFS first came into contact with Mother and her children after two

of her children were diagnosed with “failure to thrive” and were so dangerously

underweight that they had to receive food through IVs to help gain weight. After this

incident, HCJFS met with Mother to discuss the children’s medical needs,

emphasizing that the health of the two malnourished children would not get better

unless Mother took the children to appointments and picked up the prescribed

formula. Notwithstanding this meeting, the weight of the two children failed to

improve; at one point, they weighed so little that they fell off the applicable growth

chart. The doctor’s urgent requests to ensure that the children met their physical

caloric needs and to obtain the prescribed formula appeared continually lost on

Mother.

       {¶4}    After these events, in May 2013, HCJFS filed a complaint for

temporary custody, alleging that four of Mother’s children were abused, neglected,


                                                 2
                    OHIO FIRST DISTRICT COURT OF APPEALS



and dependent. During the pendency of the case, Mother gave birth to her fifth

child, and HCJFS amended the complaint to include that child. At various hearings,

the magistrate heard testimony regarding Mother’s inability to address the special

needs of her children, which jeopardized their health.      In November 2013, the

magistrate adjudicated two of the children abused and neglected and all other

children dependent, thereby granting HCJFS temporary custody of all five children.

       {¶5}   Less than a year later, Mother regained custody of her children with

orders of protective supervision for a 19-month stint. However, after an incident

involving her six- and seven-year-old children, where employees of Findlay Market

found the children wandering alone afterhours, HCJFS filed for temporary custody

of Mother’s children for the second time. Mother was subsequently convicted for

child endangerment for this episode.

       {¶6}   By August 2016, the magistrate had adjudicated Mother’s then-seven

children dependent, based on Mother’s continued inability to grasp the extraordinary

needs of her children. In addition to what we have surveyed above, Mother’s oldest

child exhibited significant behavioral problems, including assaulting school staff and

attempting to flee the school, and he exhibited emotional disabilities and ADHD

symptoms. Despite these problems, once necessitating the child’s hospitalization,

Mother described the child as mature and entrusted him to care for his siblings. She

also rebuffed the need for prescribed medication to address his conditions.

       {¶7}   Mother responded in similar vein to the special needs of her two

children who have cerebral palsy, necessitating speech, occupational, and physical

therapy. Mother contested their attendance at therapy so vehemently that the court

intervened to obtain the needed medication and surgeries. On another occasion,

Mother failed to pick up their prescribed leg braces. Based on Mother’s reoccurring



                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



incapacity to address her children’s needs, the court granted HCJFS temporary

custody once again of all seven children.

       {¶8}   In June 2017, seeing no improvement on the horizon, HCJFS filed for

permanent custody of all Mother’s children, adding Mother’s eighth child to the

complaint after his birth.     The extensive hearings included similar testimony

concerning Mother’s inability to understand or respond to the special needs of her

children. Uncontrolled behavioral problems arose as well. During scheduled visits

at Family Nurturing Center, for instance, Mother could not manage the children’s

often violent behaviors, including hitting, kicking, running away from the visiting

space, and throwing things at other siblings. After the Family Nurturing Center staff

had to place two of the children in a therapeutic hold on multiple occasions to

prevent injury to themselves and others, the visits were split between the eight

children to provide a more manageable and safer environment.             But Mother’s

behavior became disruptive at times as well, and combined with the children’s

behavioral problems, prompted Family Nurturing Center to suspend visits for a time.

       {¶9}   After considering the testimony concerning Mother’s failure to

comprehend the extraordinary needs of her children and inability to manage the

children, even after HCJFS provided services to address those issues, the magistrate

granted permanent custody to HCJFS. Upon reviewing the magistrate’s decision and

hearing from Mother’s guardian ad litem that she does not “believe it’s in the

mother’s best interest to have the children remanded to her,” the juvenile court

upheld granting permanent custody to HCJFS.              Mother appeals this order

terminating her parental rights, claiming it is in the best interests of the children to

be raised by her.




                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



                                          II.

        {¶10} On appeal, Mother’s sole assignment of error challenges the weight

and sufficiency of the evidence presented to support the juvenile court’s decision to

award permanent custody to HCJFS. A juvenile court’s determination on a motion

for permanent custody must be supported by clear and convincing evidence. In re

W.W., 1st Dist. Hamilton Nos. C-110363 and C-110402, 2011-Ohio-4912, ¶ 46. We

review the weight and sufficiency challenges through slightly different lenses.

        {¶11} When reviewing a challenge to the manifest weight of the evidence, we

must find that the juvenile court lost its way and created such a manifest miscarriage

of justice that we must reverse the judgment and order a new hearing. In re A.B.,

G.B., and J.B., 1st Dist. Hamilton Nos. C-150307 and C-150310, 2015-Ohio-3247, ¶

16. In reviewing a challenge to the sufficiency of the evidence, we must scrutinize the

record to determine if the juvenile court had sufficient evidence on each element

before it to satisfy the clear-and-convincing standard mandated under R.C. 2151.414.

Id. at ¶ 15.

        {¶12} We start from the premise that children have a basic right to be raised

by their natural family, and for that reason, termination of parental rights should be

invoked only as a measure of last resort.           R.C. 2151.414 supplies the statutory

framework for us to evaluate the propriety of the termination of parental rights.

Under R.C. 2151.414(B)(1), a juvenile court may grant permanent custody of a child

to an agency if the court determines by clear and convincing evidence that (1)

permanent custody is in the child’s best interest and (2) one of the circumstances

provided in R.C. 2151.414(B)(1)(a) through (e) applies.          In re J.G.S., 1st Dist.

Hamilton Nos. C-180611 and C-180619, 2019-Ohio-802, ¶ 34.               The court must

consider all relevant factors within R.C. 2151.414(D)(1) to determine whether

permanent custody is in the best interest of the child.

                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} On the best-interest inquiry, Mother insists that the best interests of

the children will be served in her custody because she is a loving parent and she

understands the special needs of her children. The juvenile court, however, walked

through each of the best-interest factors, and chronicled clear and convincing

evidence that granting permanent custody to HCJFS was in the children’s best

interest.

       {¶14} To highlight a few of the factors identified by the juvenile court, the

court emphasized Mother’s lack of contact with her children. She has not visited her

children in over a year (with one exception), and when she did visit previously, she

engaged in such disruptive behavior and created such risks of harm to the children

that Family Nurturing Center had to suspend all visits for a time because it could no

longer offer a safe environment for the visits. See R.C. 2151.414(D)(1)(a). More to

the point, the children capable of expressing a view declared that they would prefer

to remain with their foster families than with Mother, and the GAL appointed for the

children echoed that sentiment. See R.C. 2151.414(D)(1)(b).

       {¶15} The juvenile court also considered the custodial history of the children,

emphasizing that seven of the children have been in the temporary custody of HCJFS

for more than 12 months. See R.C. 2151.414(D)(1)(c). Further, the juvenile court

stressed the children’s need for legally secure placement based on their young ages

and Mother’s little progress in understanding or providing for her children’s

extraordinary needs. See R.C. 2151.414(D)(1)(d).

       {¶16} Reinforcing this evidence, Mother’s guardian ad litem ultimately

acknowledged that she agreed with the magistrate’s decision and believed permanent

custody with HCJFS was in the best interests of the children.               See R.C.

2151.414(D)(1)(b).   While not dispositive, this conclusion is certainly worthy of

weight in the best-interest analysis.

                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} Turning to the second half of the analysis, the juvenile court elected to

utilize R.C. 2151.414(B)(1)(a), finding that the children cannot be placed with either

parent within a reasonable time and should not be placed with either parent. To

reach this result, the court had to consider the criteria established by R.C.

2151.414(E), which delineates several factors, at least one of which must be present.

       {¶18} In this case, the juvenile court found by clear and convincing evidence

that following the placement of all eight children outside their home, and despite

reasonable case-planning efforts by HCJFS to assist Mother in remedying the

conditions that led to the removal, Mother failed to remedy the underlying

conditions that prompted the placement at the outset.         See R.C. 2151.414(E)(1).

While Mother asserts that she did everything asked of her under the case plan, R.C.

2151.414(E)(1) concerns itself not with adherence to a case plan, but with the parents’

ability to substantially remedy the conditions that caused the children to be removed

from their home in the first place. In re W Children, 1st Dist. Hamilton No. C-

180620, 2019-Ohio-690, ¶ 39 and 41.

       {¶19} At the heart of this case lies Mother’s inability or failure to address the

special needs of her children, in addition to a litany of problems noted above. The

record overflows with evidence of the children’s significant needs. Malnourishment,

cerebral palsy, and behavioral issues have confronted her children. After repeated

failures by Mother to attend medical appointments, HCJFS intentionally met with

Mother, emphasizing that the children’s health depended on Mother getting the

children to their scheduled appointments and obtaining their prescribed medication.

Yet this advice fell on deaf ears, as the children’s weight did not improve and hit a

weight so low that it was not on the growth chart. Although the doctors continued to

show concern, noting that both children “appeared emaciated” and “showed very



                                              7
                        OHIO FIRST DISTRICT COURT OF APPEALS



little interaction,” Mother repeatedly forgot to pick up the children’s prescribed

formula.

       {¶20} Even after Mother began parenting-education courses, mental-health

treatment, and other case-management services, she still did not grasp the

significance of addressing her children’s needs. The two oldest children both have

multiple disabilities, including ADHD, PTSD, and oppositional defiant disorder. In

the face of violent behavior by one of the children, Mother continued to claim that he

did not need his prescribed medication. Mother’s inability to handle her children’s

significant special needs became even more apparent when visits at Family

Nurturing Center were suspended, despite the four or five facilitators present to help

control Mother and the children’s outbursts.

       {¶21} Regardless of the extent Mother utilized and completed the services,

clear and convincing evidence supports that Mother demonstrated little or no benefit

from them and has not substantially remedied the conditions that caused her

children to be removed from her home in the first place. See R.C. 2151.414(E)(1).

       {¶22} Sufficient evidence supports the juvenile court’s findings that one of

the conditions set forth in R.C. 2151.414(B)(1) applied to each child. Moreover, we

cannot conclude that the court lost its way or committed a manifest miscarriage of

justice in resolving that permanent custody be granted to HCJFS based on our

review of the record.

       {¶23} Following our review of these unfortunate circumstances, clear and

convincing evidence supports the juvenile court’s findings, and the court’s decision is

not against the manifest weight of the evidence. We accordingly overrule Mother’s

sole assignment of error and affirm the juvenile court’s judgment.

                                                                  Judgment affirmed.
CROUSE and WINKLER, JJ., concur.


                                               8
                    OHIO FIRST DISTRICT COURT OF APPEALS


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              9